Appeal by plaintiffs from an order of the Supreme Court, Queens County, dated April 7, 1967, which granted defendant’s motion to examine before trial Susan J. Kassack, the mother and wife of the respective plaintiffs, as a nonparty witness. Order modified by adding a decretal paragraph providing that the examination be limited to the questions of (1) liability, (2) the existence or nonexistence of any injuries sustained by said witness and (3) the physical condition of the witness prior to the birth of the infant plaintiff. As so modified, order affirmed, without costs. The examination shall proceed at a time specified in a 10 days’ written notice to be served by defendant or at such other time as the parties may stipulate. In view of the emotional impact upon the witness which may ensue if she were examined as to the infant plaintiff’s injuries and physical condition, her treatment and the medical and related expenses, and the fact that examination of the witness as to these matters would be of dubious value, we believe the examination should be limited as directed herein. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.